Citation Nr: 0919783	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1986.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
Through a March 2004 rating decision, the RO denied the 
Veteran's claim for entitlement to a TDIU. In February 2008, 
the Veteran testified during a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ), and a transcript of 
this proceeding is of record. 

There were additional issues previously on appeal in this 
case which have since been resolved. Most recently, following 
a June 2008 Board decision/remand, the RO (via the Appeals 
Management Center (AMC)) in an April 2009 decision granted 
entitlement to service connection for patellofemoral syndrome 
of the left knee, and for a mass on the right index finger. 
The Veteran has not appealed from the initial rating or 
effective date for these disorders, and the claims have 
therefore been resolved. See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997). 

Through issuance of an April 2009 Supplemental Statement of 
the Case (SSOC), the RO/AMC continued the denial of the 
Veteran's claim for a TDIU.

For the reasons indicated, the appeal is again REMANDED to 
the RO via the AMC, in Washington, DC. VA will notify the 
Veteran if further action is required on his part.


REMAND

A remand is warranted to ensure that a comprehensive medical 
opinion is obtained addressing the Veteran's degree of 
employability as due to service-connected disability, in 
accordance with the Board's prior remand directive. Stegall 
v. West, 11 Vet. App. 268 (1998) (a remand confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand directives).

In its June 2008 remand of the claim for entitlement to a 
TDIU, the Board requested specific additional development. 
The Board initially requested that the Veteran provide a 
detailed employment history since his last confirmed period 
of employment in September 2001, including as to at least one 
other job he had held since then. The Board also directed 
that upon receipt of such information, the RO/AMC would 
contact each former employer and obtain pertinent records 
from the Veteran's employment history, including employment 
physicals, personnel records, and any disability benefits 
claims. 

The Veteran was also to undergo a VA Compensation and Pension 
examination to determine whether one or more of his service-
connected disabilities precluded his ability to secure or 
maintain gainful employment. 

In November 2008, the RO/AMC asked the Veteran to provide the 
employment history information, and the Veteran did not 
respond. There is obviously no need to complete the process 
of contacting any former employers. 

However, a VA examination on the Veteran's employment 
capacity is still required. While the Veteran did not respond 
to the November 2008 request, the provision of a VA 
examination was never made conditional upon his response. 

A Veteran must actively participate in the process of 
development of his or her own claim. See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991) ("[t]he duty to assist is not 
always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."). Also important is that on remand the 
Board's directives are completely accomplished. Stegall v. 
West, supra. An additional factor for consideration in this 
case is that despite the Veteran's recent nonresponse, there 
is in fact already on file much of the relevant employment 
history through a February 2004 VA Form 21-8940 (formal TDIU 
application), and VA Form 21-4192 (employment history 
information report) from the Veteran's former employer up 
until September 2001 that explains the circumstances of his 
employment.

The case must again be remanded for an opinion as to whether 
the Veteran is able to obtain substantially gainful 
employment as a consequence of service-connected disability. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(c)(4) (2008) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will schedule the Veteran 
for the appropriate VA examination with a 
VA physician. The purpose of the 
examination is to determine the degree of 
occupational impairment due to the 
Veteran's service-connected disabilities, 
particularly, whether he is unable to 
maintain substantially gainful employment 
as a result of these disorders.  

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.	The examiner must then identify the 
extent of the current symptoms and 
manifestations of each of the Veteran's 
service-connected disabilities. All 
indicated tests and studies must be 
performed for this purpose, and any 
indicated consultations must be 
scheduled. 
c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. In particular:

1.	The VA examiner must state 
an opinion as to whether 
the Veteran is unable to 
secure and maintain 
substantially gainful 
employment due to the 
impact of one or more of 
his service-connected 
disabilities. In providing 
the requested 
determination, the 
examiner should exclude 
consideration of the 
contributing effect from 
any nonservice-connected 
disabilities. The examiner 
also should not consider 
the Veteran's current age 
as a relevant factor. The 
requested opinion however 
may take into account the 
Veteran's employment 
history, education and 
vocational attainment. 

2.	The examiner must indicate 
his or her direct 
consideration of the 
findings noted through 
recent VA Compensation and 
Pension examinations 
documenting the extent of 
occupational limitation, 
if any, occasioned by 
service-connected 
disability, to 
particularly include 
December 2008 and October 
2007 VA orthopedic 
examinations as to nature 
and extent of lumbar spine 
and bilateral knee 
disabilities. 

The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

2.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to a 
TDIU. 

3.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal             
is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




